Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  The first word of the preamble of claims 1 and 2 must be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a parallel to face tongue scraper" in the preamble where it is unclear what is meant by this language. The preamble also recites a tongue scraper, dental flosser and dental pick, where the body of the claim then also recites a dental flosser and a tapered dental floss pick; it is unclear if the same structures are being recited twice (once in the preamble and again in the body of the claim).  For purposes of examination the preamble will be interpreted as reciting “a dental hygiene tool comprising”. Claim 1 recites “a radius sculpted top edge” where it is unclear what is meant by “radius sculpted”. 
Claim 1 recites the limitation “the sculpted portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the sculpted features” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the sculpted features” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 requires the sculpted features of the top edge are not continuous; however, claim 1 requires the sculpted features of the handle be continuous. A dependent claim cannot contradict the independent claim from which it depends; for this reason, prior art cannot be applied to the claim and the claim cannot be treated on the merits. The specification and drawings do not provide for sculpted features which are not continuous, as the disclosure only mentions the sculpted feature being continuous. 
Claim 4 recites the limitation “the two forks” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is believed the two forks are the two tines recited in claim 1.  
The preambles of claims 2-4 recite “a tongue scraper”; however, the preamble of claim 1 recites “a parallel face tongue scraper with a dental flosser and dental floss pick comprising”. It is unclear what Applicant is intending to claim. The preambles must be consistent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kasakaw (US 20190231496) and Sexton (US 8770210).
Regarding claims 1, Kasakaw discloses a dental hygiene tool comprising: a handle (1) having a top edge; a tapered dental floss pick (tapering pointed portion on end of handle opposing flosser) on one side of the handle; a dental flosser (10) with two tines (21,22), the dental flosser in the same plane as the handle, the dental flosser being on the end of the handle opposite the dental floss pick (Refer to Figures 1-24); however, Kasakaw does not disclose the top edge of the handle being sculpted, the sculpted potion covering the majority of the top edge of the handle, with the sculpted features of the handle continuous. Sexton discloses a similar dental hygiene tool (Refer to Figures 1-5) comprising floss (1,3) at one end a toothpick (9) at the other end and a handle (7) extending therebetween. Sexton teaches the top and bottom edges of the handle are sculpted with a plurality of ridges/teeth for scraping the tongue (Refer to col. 3 lines 34-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dental hygiene tool of Kasakaw to include sculpting along a majority of the top edge of the handle as taught by Sexton in order to permit the user to scrap the tongue with the device and thus permit more oral hygiene functions with a single tool. 
Regarding claim 3, the combination of Kasakaw and Sexton disclose the tongue scraper of claim 1, Kasakaw further discloses the dental flosser is at a 90-degree angle in relation to the handle (Refer to Figures 1, 4, 13, 14, 16 and 17). 
Regarding claim 4, the combination of Kasakaw and Sexton disclose the tongue scraper of claim 1, Kasakaw further discloses a length of dental floss (3) extends between the two forks of the dental flosser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799